DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 25 January 2021, with respect to the claim rejections under 35 USC 112(a) have been fully considered and are persuasive. The claim rejections under 35 USC 112(a) have been withdrawn. 

Applicant’s arguments, see Remarks, filed 25 January 2021, with respect to the claim rejections under 35 USC 112(b) have been fully considered and are persuasive. The claim rejections under 35 USC 112(b) have been withdrawn. However, upon consideration of the current amendments, a new ground(s) of rejection is made under 35 USC 112(b) to claim 16, see below.

Applicant’s arguments, see Remarks, filed 25 January 2021, with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meloni (US 4,056,332), Lacy et al (US 20160362985 A1) and Anzai et al (US 5,100,293).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first wall" in line 1-2. There is insufficient antecedent basis for this limitation in the claim. Note that a first wall is recited in claim 15, however, claim 16 depends from claim 14 and not claim 15. 
	Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meloni (US 4,056,332).

claim 1, Meloni teaches a turbine airfoil (Fig.1), comprising: 
a leading edge (Annotations A - Fig.1); 
a trailing edge (Annotations A - Fig.1); 
a pressure side wall extending between the leading edge and the trailing edge (Annotations A - Fig.1); 
a suction side wall extending between the leading edge and the trailing edge (Annotations A - Fig.1); 
a cooling air supply cavity disposed within the turbine airfoil (Annotations A - Fig.1); 
a near wall cooling cavity (Annotations A - Fig.1) disposed within the turbine airfoil and fluidly coupled to the cooling air supply cavity to receive cooling air (Fig.1, cooling air received via 6), wherein the near wall cooling cavity has a first end and a second end (Annotations A - Fig.1), and wherein the near wall cooling cavity partially extends along the suction side wall from the first end adjacent the leading edge to the second end at a location more proximal the trailing edge (Annotations A - Fig.1), and the near wall cooling cavity is configured to provide near wall cooling to a high heat load region along the suction side wall (Annotations A - Fig.1); and 
an impingement cavity (Annotations A - Fig.1) disposed within the turbine airfoil adjacent to both the near wall cooling cavity and the leading edge (Annotations A - Fig.1), wherein the impingement cavity is disposed along the pressure side wall and extends from adjacent the first end of the near wall cooling cavity to the suction side wall adjacent the second end of the near wall cooling cavity (Annotations A - Fig.1).


    PNG
    media_image1.png
    476
    640
    media_image1.png
    Greyscale


Regarding claim 2, Meloni further teaches the near wall cooling cavity is fluidly coupled to an outer surface of the suction side wall and is configured to provide film cooling around the turbine airfoil (Fig.1, via 4).

Regarding claim 3, Meloni further teaches the near wall cooling cavity is curved along the suction side wall in a direction from the leading edge to the trailing edge (Annotations A - Fig.1).

Regarding claim 5, Meloni further teaches a wall disposed within the turbine airfoil extending from adjacent the leading edge to the location more proximal the trailing edge (Annotations A - Fig.1).

claim 6, Meloni further teaches the impingement cavity is fluidly coupled to an outer surface of the suction side wall and is configured to provide post-impingement air to provide film cooling around the turbine airfoil (Annotations A - Fig.1, via 7 and 4).

Regarding claim 8, Meloni further teaches the wall defines the cooling air supply cavity, the wall and the suction side wall together define the near wall cooling cavity, and the wall separates the cooling air supply cavity from both the impingement cavity and the near wall cooling cavity (Annotations A - Fig.1).

Regarding claim 9, Meloni further teaches a portion of the wall comprises a high C switch back cross-sectional shape along a plane transverse to a height of the turbine airfoil (Annotations A - Fig.1, note height of the turbine airfoil is into or out of the page).

Regarding claim 11, Meloni further teaches a second cooling air supply cavity disposed within the turbine airfoil and between the cooling air supply cavity and the trailing edge, wherein the second cooling air supply cavity is configured to receive an air flow (Annotations A - Fig.1).

Regarding claim 12, Meloni further teaches a cooling air channel disposed within the turbine airfoil and fluidly coupled to the second cooling air supply cavity (Annotations A - Fig.1, note arrows representing fluid going from the second cooling air supply cavity to the cooling air channel), wherein the cooling air channel partially extends along the suction side wall and partially extends along the pressure side wall (Annotations A - Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meloni (US 4,056,332).
Meloni teaches all the limitations of claim 5, see above, and further teaches the impingement cavity extends from adjacent the leading edge to the pressure side wall at a second location more proximal the trailing edge (see Annotations A - Fig.1), however, does not explicitly teach the impingement cavity is fluidly coupled to an outer surface of the pressure side wall and is configured to provide post-impingement air to provide film cooling around the turbine airfoil.
Meloni teaches the impingement cavity being fluidly coupled to an outer surface of the suction side wall and providing post-impingement air to provide film cooling around the turbine airfoil (see Annotations A - Fig.1, via 7 and 4) and also providing film cooling to an outer surface of the pressure side wall (see Annotations A - Fig.1, via 4 near the trailing edge). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the turbine airfoil of Meloni by having the impingement cavity is fluidly coupled to an outer surface of the pressure side wall and is configured to provide post-impingement air to provide film cooling around the turbine airfoil as a combination of prior art elements (providing cooling outlets 4 at the second location) according to known methods (see cooling outlets 4 at both the pressure and suction side walls of Meloni) to yield predictable results (providing cooling film and overheating protection to the outside surface of the pressure side wall).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meloni (US 4,056,332) as applied to claim 1 above, and further in view of Anzai et al – hereafter Anzai – (US 5,100,293).
Meloni teaches all the limitations of claim 1, see above, however, does not explicitly teach the near wall cooling cavity comprises at least one internal divider that extends at least a portion of a length transverse to a height of the turbine airfoil of the near wall cooling cavity.
Anzai teaches a cooling structure for a turbine blade (abstract; Fig.5/6). Anzai further teaches a near wall cooling cavity (Fig.5, 13) comprising at least one internal divider (Fig.5/6, 21) that extends at least a portion of a length transverse to a height of the turbine airfoil of the near wall cooling cavity (Fig.5/6); said internal divider allows to further increase a cooling effect in the near wall cooling cavity (column 6 line 42-49).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the turbine airfoil of Meloni by having the near wall cooling cavity comprises at least one internal divider that extends at least a portion of a length transverse to a height of the turbine airfoil of the near wall cooling cavity as taught by Anzai because this would allow further increasing a cooling effect in the near wall cooling cavity.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meloni (US 4,056,332) as applied to claim 12 above, and further in view of Lacy et al – hereafter Lacy – (US 20160362985 A1).
Meloni teaches all the limitations of claim 12, see above, however, does not explicitly teach a reuse cavity disposed within the turbine airfoil and fluidly coupled to the cooling air channel, wherein the reuse cavity is configured to allow air to exit the turbine airfoil.
Lacy teaches a hot gas path components having trailing edge near wall cooling (¶2; Fig.7). Lacy further teaches a hot gas path component having a cooling air channel (Fig.7, 30) disposed within the component and fluidly coupled to a second cooling air supply cavity (Fig.7, 54), wherein the cooling air 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the turbine airfoil of Meloni by having a reuse cavity disposed within the turbine airfoil and fluidly coupled to the cooling air channel, wherein the reuse cavity is configured to allow air to exit the turbine airfoil as taught by Lacy because this would encompass a simple substitution of one known element (second cooling air supply cavity/cooling air channel configuration of Meloni) for another (second cooling air supply cavity/cooling air channel configuration of Lacy) to obtain predictable results (providing cooling to the trailing edge region of a turbine airfoil/hot gas path component).

Claims 18-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meloni (US 4,056,332) in view of Lacy et al – hereafter Lacy – (US 20160362985 A1).

Regarding claim 18, Meloni teaches a turbine airfoil (Fig.1), comprising: 
a leading edge (see Annotations B - Fig.1); 
a trailing edge (see Annotations B - Fig.1); 
a pressure side wall extending between the leading edge and the trailing edge (see Annotations B - Fig.1); 
a suction side wall extending between the leading edge and the trailing edge (see Annotations B - Fig.1); 

a cooling air channel (see Annotations B - Fig.1) disposed within the body of the turbine airfoil and fluidly coupled to the cooling air supply cavity (see Annotations B - Fig.1, note arrows indicating flow from the cooling air supply cavity to the cooling air channel), wherein the cooling air channel partially extends along the suction side wall and partially extends along the pressure side wall (see Annotations B - Fig.1); 
a second cooling air supply cavity disposed within the body of the turbine airfoil (see Annotations B - Fig.1); and 
an impingement cavity disposed within and enclosed within the body of the turbine airfoil adjacent to the leading edge (see Annotations B - Fig.1), wherein the impingement cavity extends from a first location adjacent the leading edge adjacent the pressure side wall to a second location adjacent the suction side wall that is closer to the trailing edge than the first location (see Annotations B - Fig.1), and the impingement cavity separates the cooling air supply cavity from the second cooling air supply cavity (see Annotations B - Fig.1).

    PNG
    media_image2.png
    474
    604
    media_image2.png
    Greyscale


Lacy teaches a hot gas path components having trailing edge near wall cooling (¶2; Fig.7). Lacy further teaches a hot gas path component having a cooling air channel (Fig.7, 30) disposed within the component and fluidly coupled to a cooling air supply cavity (Fig.7, 54), wherein the cooling air channel partially extends along the suction side wall and partially extends along the pressure side wall (Fig.7) and a reuse cavity (Fig.7, 82) disposed within the component and fluidly coupled to the cooling air channel, wherein the reuse cavity is configured to allow air to exit the turbine airfoil (¶52; note “Outlet passage 78 is coupled in flow communication to micro-channels 30 and a common outlet trough or outlet plenum 82 to exhaust pressurized air 24”); the cooling air channel fluidly coupled to both the cooling air supply cavity and the reuse cavity (Fig.7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the turbine airfoil of Meloni by having a reuse cavity disposed within the body of the turbine airfoil and the cooling air channel fluidly coupled to the reuse cavity as taught by Lacy because this would encompass a simple substitution of one known element (second cooling air supply cavity/cooling air channel configuration of Meloni) for another (second cooling air supply cavity/cooling air channel configuration of Lacy) to obtain predictable results (providing cooling to the trailing edge region of a turbine airfoil/hot gas path component).

Regarding claim 19, Meloni and Lacy further teach the reuse cavity is disposed between the cooling air channel and the cooling air supply cavity (Lacy Fig.7).

Regarding claim 22, Meloni and Lacy further teach a wall (see Meloni Annotations B - Fig.1) disposed within the body of the turbine airfoil, wherein the wall extends within the turbine airfoil from .

Allowable Subject Matter
Claims 14-15, 17 and 21 are allowed.

Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following limitations were not found in the found prior art:
wherein the impingement cavity is configured to receive air from outside the turbine airfoil through a plurality of diffuser holes disposed along the leading edge in combination with the rest of the limitations of claim 14;
note that none of Meloni, Anzai or Lacy disclose said limitation;
Propheter-Hinckley et al (US 20140199177 A1) disclose the benefits of doing the opposite of the claimed invention by providing cooling air from an impingement cavity (Fig.2, 38) to an outside of the turbine airfoil (Fig.2, via 28) since “when the cooling fluid exiting impingement cavity 38 through cooling 
other relevant prior art (LaFleur – US 6,099,251) discloses ejecting cooling air from a cavity to an outside of the turbine airfoil (Fig.2/3) instead of receiving air from outside; another relevant prior art (Ohtomo et al – US 5,624,231) discloses a similar configuration of ejecting cooling air to an outside of the turbine airfoil instead of receiving air from outside (Fig.20);
for the reasons above, the examiner could not establish a prima facie case of obviousness in view of the cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Examiner, Art Unit 3745